Title: To George Washington from the Board of War, 17–18 August 1779
From: Board of War
To: Washington, George


        
          Sir
          War Office [Philadelphia] Augt 17[–18] 1779
        
        We have the Honour of your Excellency’s Letter relative to Capt. Edmondstone to whom we have sent the Directions you mention.
        We have directed the Clothier Genl to send to Camp a Quantity of Linnen which accidentally came into the Hands of one of the Agents

appointed by the Board in a large Purchase made by him for the Army. We are informed that this Linen is of a Quality fit for Officers & therefore we have directed the Clothier General to estimate the Price it would have brought in January 1777 & inform the Clothier at Camp thereof that the Linnen may be delivered out at that Price in such Way as your Excellency shall direct. We are of Opinion that the Officers of the Artillery, Horse & additional Regiments should at least have the Preference if not the entire Appropriation of this Linnen; the Officers of the State Quotas being more immediately under the Care of their respective Governments. There may perhaps be sufficient for 300 Shirts. We have received no Answer to our repeated Applications to Congress on the Subject of Officers Cloathing—This Linnen is all we expect to have under our orders fit for Officers. Your Excellency will therefore no Doubt reserve some for the Officers on Detachment. However we leave this entirely to your Determination. It is a difficult Matter to distribute scanty Supplies & indeed the whole of the Clothing Bussiness is so disagreeable that we are always sorry when we are obliged to trouble you on the Subject. Some more perfect Plan should be fallen upon than even the new Arrangement which is full of Uncertainties & leaves much of the Bussiness to be transacted under our orders as to Purchases. The States are making but feeble Efforts in procuring the Supplies for their Troops. Some of them we believe are doing Nothing. This Remissness gives us much Pain for we most earnestly wish that no Purchases were expected from us. We have had so much Trouble in this Bussiness, have been subject to so much Censure however groundless & beside spend so much of our Time in this Line, which ought to be devoted to other Affairs, that it is with the utmost Reluctance & Dissatisfaction that we find ourselves obliged to continue our Endeavors, to prevent the Troops from suffering. But we are determined to do all we can however unpleasant the Task. We shall have purchased & made before the Winter sets in, a large Number of Suits of woolen Clothing. Including the imported Clothing & that made here last Year there will be at least 20,000 Suits. Our Prospects as to Shirts, Shoes, Hatts & Blanketts are by no Means pleasing & we have directed the Clothier General earnestly to call on the Governments of the several States for Supplies of these Articles. It is expected that the States should procure the principal Supplies for their Troops & yet they have done the least in affording them the necessary Assistance. Would it not answer a valuable Purpose if your Excellency were to write a pressing circular Letter to the Executives of the States requesting them immediately to exert themselves in cloathing their Troops? We would do it but we are persuaded you

have more Interest with them. We expect to have 7 or 8000 Shirts soon ready to send to Camp from this Place. All our Agents have standing & pressing Orders to buy & the Commercial Comittee have sent to the West Indies for a Parcel of Linen. Yet it will be necessary for the States to use their utmost Exertions as our joint Endeavours will not be more than sufficient.
        Congress have referred the Letter whereof the inclosed is a Copy to us & directed we would take Order thereon. But we think the retaliating on Col. Billop will be putting him so much on a Par with Randolph as that if an Exchange were offered of Capt. R. for him it could not be refused. Mr Randolph is a mere Citizen tho’ an enterprizing & deserving one. Yet it might give great Offence to our Officers who are Prisoners if a Person of Col. B’s. Rank were given for Mr Randolph. However we shall be obliged to your Excellency for your Opinion. There is something peculiar in the Case & we wish it could be made an Exception if not too inconvenient to the Service. At any Rate we think a British Officer of the Rank of a Captain might be selected as an Object for Retaliation or Exchange. We take the Liberty of requesting your Excellency either to give us your Opinion on the Case or to avoid Circuity & Delay to give the proper Orders to the Commissary Genl of Prisoners as you think best. The Reason the Friends of Mr Randolph fix upon Mr Billop is that beside the Circumstance of his being first captivated by Mr Randolph he has powerful Connexions with the Enemy who would interfere in Randolph’s Favour to prevent the Inconveniencies of Retaliation upon Mr Billop. Mr Randolph is in a languishing State of Health & may perish unless speedily relieved. This induced us to ask your Excellency to give immediate Orders ⟨in⟩ the Case. We have the Honour to be with the greatest Respect & Esteem your very hble Servants
        
          Richard PetersBy Order
        
        
          The Arrangt of Spencers Regt is received & the Commissions shall be sent. So soon as the Massachusetts Line is finally settled by Congress the Commissions for those Officers shall also be sent.
          The inclosed Act of Congress was passed in Consequence of our Report & we hope it will be a Means of giving Satisfaction on the Subject of Deficiencies of Clothing.
        
        
          
            18th Augt 1779
          
          We have just recd the Memorial of which the enclosed is a Copy & we beg your Excellency’s Information to enable us to report to Congress.
        
       